DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are currently pending. The previous claim objection, drawing objection, and 112 rejections have been withdrawn. 
Claim 1-3, 5-6, 8-9, 13-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. US Publication 2004/0073129 (hereinafter Caldwell) in view of Terada et al. US Publication 2011/0071416 (hereinafter Terada).
Regarding claim 1, Caldwell discloses a wearable apparatus for wearing on a head of a user (element 200 as per Figures 4-5), the apparatus comprising: a band assembly (elements 200 and 210, see Figure 2A) comprising a flexible band member comprising band ends (210) joined by a curved band portion of a curve generally shaped to correspond to the user's forehead (element 200/220 as per Figure 2B); at least one bio-signal sensor disposed inwardly along the curved band portion to provide a flexible conductive surface (sensor 124); a biasing component to urge the at the at least one brainwave sensor towards the user's forehead when worn by the user (Figure 3A biasing component 330 which urges sensor 310 towards the user);  at least one computer system (110 wirelessly coupled to 150, see Figure 1) connected to the at least one bio-signal sensor and the at least one additional bio-signal sensor to receive bio-signal data to determine a brain state of the user (Figure 1 and [0001]), the at least one computer system having at least one computer (element 110), at least one non-transitory computer readable medium including processing instructions for the computer processor to process the brainwave data (135), and at least one communication subsystem for communicating the processed bio-signal data to an external computing device (138, see Figure 1), and though Caldwell teaches the use of at least one additional bio-signal sensor in contact with the ear or mastoid bone region of the user (element 128), there is not a specific earpiece mentioned.
Terada teaches a wearable EEG headband (band including 21-23, and 25) with two band ends (21) that includes a conformable earpiece connected to one of the band ends of the flexible band member to secure the wearable apparatus to the user (Figure 5 earpiece 21 with sensor 11 placed on it in the claimed position along the ear, see also Figures 8A-B and 11A-B), wherein at least a portion of the conformable earpiece is made of conductive material to provide at least one additional sensor in contact with the ear (element 11 which is integral with the earpiece). It would have been obvious to the skilled artisan before the effective filing date to utilize the earpiece as taught by Terada in lieu of the portion of the headband (210) that extends to the back of the user’s head as in Caldwell as predictable results would have ensued (simple substitution of one known element for another for providing mechanical stability to the wearable apparatus and sensor 128 of Caldwell). It is further obvious to combine the teachings of Terada with Caldwell as the two designs are considered art recognized equivalents of each other (see arguments section below for further detail). Terada also mentions the advantage of fixing the position/location of the device via the earpieces allowing the mass of the front portion with the sensors to be stabilized on the band member ([0110]). 
Regarding claim 2, Caldwell discloses that the at least one bio-signal sensor comprises at least a central brainwave sensor at a centre portion of the curved band portion (sensor 124) and two outer brainwave sensors (sensors 122 and 126), each of the outer brainwave sensors arranged on a respective side of the central brainwave sensor (Figure 2B which shows all three sensors on the same side).
Regarding claim 3, Caldwell is silent on such a wrap portion. Terada teaches an earpiece that includes a wrap portion to wrap a contact portion under the user's ear (earpiece 21, Figures 5 and 10 that includes a contact 11 under the ear). It would have been obvious to the skilled artisan before the effective filing date to utilize the earpiece as taught by Terada in lieu of the portion of the headband (210) that extends to the back of the user’s head as shown in Caldwell as predictable results would have ensued (simple substitution of one known element for another for providing mechanical stability to the wearable apparatus and sensor 128 of Caldwell). 
Regarding claim 5, Caldwell teaches a wire that could be considered the earpiece and as such is adjustable (wire connecting to sensor 128, Figures 4-5), however that is not what was intended with the present claim. Terada teaches at least one adjustable component connecting the band assembly to the conformable earpiece (elements 111A-B at [0124]), at least one adjustable component being extendable or retractable in relation to the at least one earpiece to extend or retract a length of the band assembly ([0124] which details that the adjustable components 111A-B are elastic in nature and can twist or stretch). This has the clear advantage of providing a custom fit for a variety of users. Therefore, it would have been obvious to the skilled artisan before the effective filing date to make the two-part band of Caldwell as a single adjustable band with elastic sections that flex, twist, and stretch, as in Terada, for the predictable results and advantages of providing a single system that is easy for a wide variety of users to wear with proper electrode placement.
Regarding claim 6, Caldwell discloses that the at least one computer system is connected to the at least one bio-signal sensor and the at least one additional bio-signal sensor by communication wires integrated into the band assembly (Figure 1 electrodes shown in box 120 connected to the computer system at 110, see also [0004]).
Regarding claim 8, Caldwell is silent on the earpiece. Terada teaches such an earpiece (as mentioned above) that support the wearable apparatus on the head (see Figures 8A-B and 11A-B). It would have been obvious to the skilled artisan before the effective filing date to utilize the earpiece as taught by Terada in lieu of the portion of the headband (210) that extends to the back of the user’s head as shown in Caldwell as predictable results would have ensued (simple substitution of one known element for another for providing mechanical stability to the wearable apparatus and sensor 128 of Caldwell).
Regarding claim 9, Caldwell is silent on the earpiece details. Terada teaches that the conformable earpiece (21) has a bottom portion being a contact portion having the at least one additional bio-signal sensor (Figure 5 which shows 21 having the electrode 11 on the bottom portion), the bottom portion having a front edge and a bottom edge (element 21 includes two such edges), the front edge shaped to form to the user's ear (Figures 5 and 10 which shows the earpiece edges as claimed), the bottom edge being shaped to wrap under the user's ear (Figure 10 which shows the earpiece edges as claimed). It would have been obvious to the skilled artisan before the effective filing date to utilize the earpiece as taught by Terada in lieu of the portion of the headband (210) that extends to the back of the user’s head as shown in Caldwell as predictable results would have ensued (simple substitution of one known element for another for providing mechanical stability to the wearable apparatus and sensor 128 of Caldwell).
Regarding claim 13, Caldwell is silent on the earpiece’s structural specifics. Terada teaches that the conformable earpiece comprises a mechanical holding on the back of the conformable earpiece to tighten the band assembly (Figure 10 which additionally includes a hook that wraps back under the ear which can tighten the fit against the wearer). It would have been obvious to the skilled artisan before the effective filing date to utilize the earpiece as taught by Terada in lieu of the portion of the headband (210) that extends to the back of the user’s head as shown in Caldwell as predictable results would have ensued (simple substitution of one known element for another for providing mechanical stability to the wearable apparatus and sensor 128 of Caldwell).
Regarding claim 14, Caldwell discloses that the band is adjustable (Figure 2B at 210 per the dashed lines) where the curve can change its profile (Figure 2B), however does not specifically mention it is stretchable.  As discussed above, Terada teaches using a stretch headband section (111a and 111b) to provide a custom fit ([0123]). Therefore, it would have been obvious to the skilled artisan before the effective filing date to use a stretch headband as taught by Terada with the band of Caldwell in order to hold the electrodes in the proper positions for a variety of users.
Regarding claim 15, Caldwell discloses a flexible conductive coating on the conformable earpiece to provide the at least one additional brainwave sensor (electrode 128 which inherently includes a conductive coating as it is an electrode). The physical earpiece is rendered obvious above via Terada (see element 21 and electrode 11).
Regarding claim 16, Caldwell discloses that the at least one bio-signal sensor has a conductive coating (sensors at 122, 124, 126 which are electrodes which inherently include a conductive coating) that connects to a flexible circuit in the computer system (computer system 110 which includes a flexible circuit 134 which could be such a circuit, though the entire set of circuits are commonly attached to the electrodes via a printed circuit board which is also what could have been meant for the claim). Elements 330 and 350 can also reasonably be considered a flexible circuit given the broad choice in language.
Regarding claim 17, Caldwell is silent on a hydrogel being specifically utilized. Caldwell however does teach that the electrical connection is at least partially made via a sponge (320) wetted with conductive fluid ([0041]). It was well known in the art before the effective filing date that a polymer or foam sponge wetted with conductive fluid is equivalent to a hydrogel wetted with a conductive fluid for these purposes. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the wetted sponge of Caldwell with an equivalent wetted hydrogel, as predictable results would have ensued.
Regarding claim 19, Caldwell discloses a semi-rigid attachment (socket 240 which allows for attachment of the electrodes to the band; semi-rigid is a relative term and would need additional detail to determine what is actually meant) with the at least one bio-signal sensor being attachable to the headband at a plurality of locations (multiple locations are shown in Figure 2B for the electrodes to be placed).
Regarding claim 21, Caldwell is silent on the earpiece. Terada teaches a conformable earpiece (as mentioned above) that conforms to urge the additional bio-signal sensor toward the user’s ear or mastoid region when worn by the user (Figures 8A-B, 10 which shows a sensor 11 that in fact contacts an ear or mastoid region, and because it exerts a force on it to keep the device attached to the wearer’s head as any eyeglass type interface, the sensor between it and the anatomical location would in fact be urged towards it). It would have been obvious to the skilled artisan before the effective filing date to utilize the earpiece as taught by Terada in lieu of the portion of the headband (210) that extends to the back of the user’s head as shown in Caldwell as predictable results would have ensued (simple substitution of one known element for another for providing mechanical stability to the wearable apparatus and sensor 128 of Caldwell).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Terada, and in further view of Olsson et al. US Publication 2013/0188080 (hereinafter Olsson).
Regarding claim 4, Caldwell as modified by Terada teaches an earpiece but is silent on it being deformable. Olsson teaches a wearable EEG monitoring device that includes a conformable earpiece (elements 446, Figure 5) which is a depressible or deformable earpiece ([0058] which details the use of rubber, plastic, and TPE). It would have been obvious to the skilled artisan before the effective filing date to utilize the material type as taught by Olsson with the device of Caldwell and Terada in order to have a more comfortable device ([0058]). 
Regarding claim 7, Caldwell discloses the at least one computer system that is powered by a battery ([0037] and element 136), however does not explicitly detail a port for charging the power source. Olsson teaches using a power source that can be either removable or rechargeable, permanent or semi-permanent, where with a rechargeable design can additionally include a port for charging it ([0078]). It would have been obvious to the skilled artisan before the effective filing date to utilize the port as taught by Olsson with the device of Caldwell as doing so allows for a rechargeable battery to be utilized which is an art recognized equivalent (Olsson as per [0078]). 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Terada, and in further view of Isenhart et al. US Publication 2011/0224569 (hereinafter Isenhart) and Washbon et al. US Publication 2007/0225585 (hereinafter Washbon). 
Regarding claim 10, Caldwell discloses that the at least one bio-signal sensor and the additional bio-signal sensor comprises a reference sensor providing a reference measurement for other bio-signal measurements (sensor 124 is a reference sensor as per [0013] and [0030]), at least two sensors for providing EEG channel measurements at FP1 and FP2 locations (sensors 122 and 126), and though teaches an electrode at the TP9 (128) is silent on the electrode on the other side of the head as well as the driven right leg sensor. 
Isenhart teaches an EEG monitoring device that includes sensors at the standard 10-20 EEG electrode placement but specifically includes placement at the claimed locations specifically at FP1-2, a central reference at FPz and one sensor on each earpiece, see Figures 2A-B and [0028]-[0029]). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode placement on both earpieces as taught by Isenhart with the device of Caldwell and Terada for predictable results and advantages of more accurate results given the increase in sensor count. 
Washbon teaches that standard sensor placement schemes were known in the art at the time of filing, and specifically shows that certain sensors can be connected to a headband (see Figure 3a as well as Figure 4 at locations FP1-2) as well as a Driven Right Leg sensor to reduce noise of the reference measurement ([0049]). It would have been obvious to the skilled artisan before the effective filing date to utilize the driven right leg sensor as taught by Washbon with the device of Caldwell and Terada for the predictable results of obtaining more robust and accurate EEG signals.
Regarding claim 11, Caldwell discloses that the reference sensor is a central brainwave sensor providing the reference measurement (electrode 124, see [0030]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Terada, and in further view of Olsson and Hammond US Patent 3,118,962 (hereinafter Hammond).
Regarding claim 12, Caldwell as modified by Terada discloses at least one conformable earpiece but is silent on it being removable. Olsson teaches an earpiece (446) that is removable from the wearable apparatus (removable at the 444 connection, see Figure 5, see also [0056]) and though two pieces need to mate in order to maintain them together as is known in connectors, the mushroom shaped head is not detailed. It would have been obvious to the skilled artisan before the effective filing date to be able to detach the earpiece as taught by Olsson in lieu of the unitary design of Caldwell in view of Terada as they are art recognized equivalents ([0056] of Olsson).
Hammond teaches an adjustable temple for a set of glasses that includes a band (13 with its inner attachment 18) that connect to earpiece (14) with a mushroom head (element 33) with an attachment device that mates with a corresponding attachment device (elements 26 which mate with 35). The courts have held that a change of shape is a matter of design choice which a person of ordinary skill in the art would have found obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, given the lack of criticality and the knowledge that Olsson already teaches a detachable design, suggesting there is some components needed to connect the two pieces, it would have been further obvious to the skilled artisan before the effective filing date to utilize a different shaping as taught by Hammond with the above combination as a matter of design choice. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Terada, and in further view of Causevic et al. US Publication 2010/0041962 (hereinafter Causevic).
Regarding claim 18, Caldwell discloses that the band is adjustable (Figure 2B at 210 per the dashed lines) where the curve can change its profile (Figure 2B), however does not specifically mention it is stretchable.  As discussed above, Terada teaches using a stretch headband section (111a and 111b) to provide a custom fit ([0123]), but is not actually made of stretchable material. Causevic teaches an EEG monitoring device that includes a band member (30 as per Figures 1-2C) that extends around the ears (Figures 2A-C) and comprises a stretchable material ([0013][0039][0051]). It would have been obvious to the skilled artisan before the effective filing date to use a stretch headband as taught by Causevic with the band of Caldwell in order to aid in keeping the device tight up against the tissue and also aid in comfort (stretchable polymers are far more comfortable than rigid ones).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Terada, and in further view of Liautaud et al. US Patent 3,402,005 (hereinafter Liautaud). 
Regarding claim 20, Caldwell as modified by Terada teaches the earpiece and a band as mentioned above. Terada teaches being able to adjust the length of the “temple” (band) portion but does not detail it being in the same fashion as presently claimed.  Liautaud teaches a wearable with a band (14) connected to a conformable earpiece (33/35 as per Figures 1-2) which has a receiving slot to receive the band member (element 14C which is part of the band that is within the slot of 35, see Figure 2) and has an attachment component to secure the band member to the conformable earpiece at a plurality of positions to adjust the length of the wearable apparatus (notches 24-28, see Figure 2). It would have been obvious to the skilled artisan before the effective filing date to utilize the attachment component as taught by Liautaud in lieu of the length adjusting portion (111A-B) of Caldwell as modified by Terada as the two are art recognized equivalents and would have both performed the same task of adjusting the overall length of the band for fitting multiple users.
Regarding claim 21 (In the alternate), Caldwell is silent on the earpiece. Terada teaches a conformable earpiece and additional sensor (as mentioned above) but based on what was intended (not what is presently claimed; lacking the hollow portion), is being read as silent on urging the additional sensor. Liautaud teaches a conformable earpiece (35) which is deformable and once shaped can urge the sensor of Terada as desired (towards tissue). The ability to deform around the ear comes from the hollow interior as per Figure 2 in concert with the notches along the bend (24-28). It would have been obvious to utilize a conformable earpiece as taught by Liautaud with the device of Caldwell and Terada in order to allow for greater conformity around the ear.
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
The Applicant is arguing more narrowly than what is presently claimed regarding the “conformable” language. Terada has a clear teaching of a conformable earpiece as detailed previously but is shown at Figure 8B as the earpiece comes around and behind the ear. The sensor as claimed is never described as conformable, only the earpiece is in claim 1. 
Conformable does not inherently equate to deformable, and it is apparent that the Applicant is aware of the difference as per present claim 4, otherwise it would not have been necessary to include at all. The earpieces extend behind and partially around a user’s ear and are being considered conformable given their curvature around the base of the ear as they conform to the same general shaping of the user’s ear. 
As for there being nose support or not, at present “consisting of” language is not present barring the use of such a feature. Even if that was not the case, Terada explicitly shows similar embodiments that do not require a portion of the device to sit upon the bridge of the user’s nose as in Figures 8A-B and 11A-B. Glasses with any weight on them can in fact be kept on the forehead with some level of friction against the user. With that said, Terada acknowledges that greater force would be required ([0014][0015] in general, which is why the earpiece is offered as part of the solution. 
Regarding the argument of whether an embodiment could work in practice, an embodiment would likely continue to function as Terada already shows this working at Figures 8A-B and 11A-B with the electrode being located next to the ear and no nose/bridge support appears to be necessary. Again, this is a moot point given there is nothing present in the claims to prevent the additional use of a nose/bridge support structure. 
The band of Caldwell can simply be modified to either further include the earpiece or in the alternate (which is more likely), have the ends of the band terminate at the earpiece instead of wrapping completely around. Caldwell does not include any criticality nor any dire reason the bands (210) have to wrap around behind the head. At a minimum it is clear there are two methods are art recognized equivalents of each other with both being designed to maintain an EEG monitoring apparatus in contact with the user’s forehead. Both Pratt to US Patent 6,955,430 (Figures 3-4) and Bell, III to US Patent 5,790,228 (Figures 2-6) show that the skilled artisan can utilize either a band that wraps around the user’s head or an earpiece for the purposes of keeping the apparatus on the user’s head.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794